 



Exhibit 10.1
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
WHEREAS, effective March 1, 2006 (“Effective Date”), Rurban Financial Corp.
(“RFC”), an Ohio bank holding company having a place of business at 401 Clinton
Street, Defiance, Ohio, and Kenneth A. Joyce (“Executive”) entered into an
Employment Agreement (“Agreement”);
WHEREAS, RFC and the Executive (collectively, the “Parties”) want to amend the
Agreement to clarify certain of its provisions;
WHEREAS, the Agreement may be amended by mutual agreement of the Parties;
NOW, THEREFORE, effective March 1, 2006, the Parties agree to the following
amendments:

1.   Section 3(c)(ii) of the Agreement is amended to read, in its entirety, as
follows:

  (ii)   Without the Executive’s specific written consent, a reassignment which
requires the Executive to move his office more than fifty (50) miles from the
location of the Executive’s principal place of business as existing on the
Effective Date or the last location to which the Executive has specifically
consented in writing to be reassigned;

2.   New Section 31 is added to the Agreement to read, in its entirety, as
follows:

     31. REGULATORY LIMITATIONS. Notwithstanding anything to the contrary
contained herein, the Executive acknowledges and agrees that any payments made
to the Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon compliance with the provisions of 12 U.S.C. § 1828(k) and
Part 359 of the FDIC’s regulations (12 C.F.R. Part 359), which provisions
contain certain prohibitions and limitations on the making of “golden parachute”
and certain indemnification payments by FDIC-insured institutions and their
holding companies. In the event any payments to the Executive pursuant to this
Agreement are prohibited or limited by the provisions of such statute and/or
regulation: (a) RFC will use its commercially reasonable efforts to obtain the
consent of the appropriate regulatory authorities to the payment by RFC to the
Executive of the maximum amount that is permitted (up to the amount payable
under the terms of this Agreement); and (b) the Executive shall be entitled to
elect to receive benefits under either (i) this Agreement (subject to the
limitations described herein) or (ii) any generally applicable RFC severance pay
and/or salary continuation plan that may be in effect at the time of the
Executive’s termination.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties, hereto, intending to be legally bound
hereby, have caused this amendment to be duly executed in their respective names
and, in the case of RFC, by its authorized representatives on the day and year
above mentioned.

                  ATTEST       RURBAN FINANCIAL CORP.    
 
               
/s/ Melanie Resendez
 
      By:   /s/ Steven VanDemark, Chairman
 
   
 
                Date: 5/19/06       Date: 5/19/06    
 
                WITNESS       EXECUTIVE    
 
                /s/ Valda L. Colbart       /s/ Kenneth A. Joyce                
          Kenneth A. Joyce    
 
                Date: 5/17/06       Date: 5/17/06    

 